Citation Nr: 1213697	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  05-35 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and L.C.


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1974 until his retirement in September 1994.

This matter is before the Board of Veterans Appeals (Board) on appeal of a rating decision in March 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2006, the Veteran appeared at a hearing before a Decision Review Officer and in August 2008 he appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the record.

In October 2008, in March 2010, and in October 2010, the Board remanded the claim for further development.  No further action to ensure compliance with any prior remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

A review of the record reveals additional development is again warranted.  And the appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In December 2005, the Veteran authorized VA to obtain medical records from Dr. Les Sandknop.  In a letter in January 2006, the RO requested the records, but the record contains no response.  

In a letter in April 2007, the RO informed the Veteran that there had been no response from Dr. Sandknop, and asked the Veteran to submit a new authorization for records, but the Veteran did not respond. 




As the private treatment records are critical to the Veteran's claim, the Board determines that the Veteran should be afforded another opportunity to submit the records. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the medical records from Dr. Les Sandknop.  

If it is determined that further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development is completed, adjudicate the claim.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


